FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ISRAEL VIANZON MAGTANONG,                 
                      Petitioner,                 No. 07-70019
               v.
                                                  Agency No.
                                                  A45-229-550
ALBERTO R. GONZALES, Attorney
General,                                            ORDER
                     Respondent.
                                          
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                    Submitted May 7, 2007*

                        Filed July 23, 2007

         Before: Alex Kozinski, Ronald M. Gould and
            Consuelo M. Callahan, Circuit Judges.


                            COUNSEL

Nicholas W. Marchi, Seattle, Washington, for petitioner Israel
Vianzon Magtanong.

Dalin R. Holyoak, Office of Immigration Litigation, United
States Department of Justice, Washington, D.C., for the
respondent.




  *This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                8877
8878                MAGTANONG v. GONZALES
                           ORDER

PER CURIAM:

   Petitioner Israel Vianzon Magtanong, a native and citizen
of the Philippines, seeks review of the Board of Immigration
Appeals’ (“BIA”) denial of his motion to reopen or reconsider
removal proceedings. We consider whether Magtanong’s peti-
tion for review may be deemed timely filed.

   A petition for review “must be filed not later than 30 days
after the date of the final order of removal.” 8 U.S.C.
§ 1252(b)(1). Magtanong’s attorney used the carrier DHL to
send the petition for review by overnight delivery 29 days
after the final order of removal, but the petition did not arrive
and was not filed in this court until 31 days after the final
order of removal.

   The provision establishing the 30-day filing period is man-
datory and jurisdictional, see Stone v. INS, 514 U.S. 386, 405
(1995), because it is imposed by statute. See 8 U.S.C.
§ 1252(b)(1); cf. United States v. Sadler, 480 F.3d 932, 936-
37 (9th Cir. 2007). A mandatory and jurisdictional rule cannot
be forfeited or waived, see Sadler, 480 F.3d at 933-34, and
courts lack the authority to create equitable exceptions to such
a rule. See Bowles v. Russell, No. 06-5306, slip op. at 8-9, 551
U.S. ___ (June 14, 2007). Magtanong has not shown that he
filed his petition for review within the statutory 30-day filing
period, see 8 U.S.C. § 1252(b)(1), and he has failed to present
tangible evidence that the petition arrived before or on the
thirtieth day. Cf. Sheviakov v. INS, 237 F.3d 1144, 1148 (9th
Cir. 2001). Accordingly, we dismiss this petition for review
for want of jurisdiction and deny all pending motions as moot.
The temporary stay of removal confirmed by Ninth Circuit
General Order 6.4(c) shall continue in effect until issuance of
the mandate.

  DISMISSED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.